ORDER
PER CURIAM
Wendi Fraction (“Appellant”) appeals from the trial court’s declaratory judgment, which declared Empire Fire and Marine Insurance Company (“Empire”) had no duty to provide Appellant with coverage under its excess policy for personal injury claims arising from an automobile accident during a police chase between Appellant’s brother, Melvin *821Fraction (“Brother”) and Officer Travis Rule (“Officer”). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).